Citation Nr: 0942299	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  05-27 407	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for left foot plantar 
fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to August 
2004. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA), 
which denied the claim of entitlement to service connection 
for left foot plantar fasciitis.

This case was initially before the Board in June 2008, when 
it was remanded to afford the Veteran a VA examination in 
connection with his claim.  For reasons discussed below, the 
case has been returned to the Board for appellate review.  

The Veteran is free to file a claim for service connection 
for pes planus.  However, as he has not alleged this claim, 
it is not currently before the Board.  The Veteran is free to 
contact the RO if he so desires.


FINDINGS OF FACT

1.  The Veteran failed to appear for VA examinations 
scheduled in February and June 2009.  Good cause has not been 
shown to warrant the rescheduling of another VA examination.

2.  Competent evidence of a nexus between the Veteran's left 
foot plantar fasciitis and active military service is not of 
record. 


CONCLUSION OF LAW

The Veteran's left foot plantar fasciitis was not incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.655 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 




II.  Analysis 

At the outset, the Board reiterates that the Veteran's claim 
was remanded in 2008 for the scheduling of a VA examination.  
An examination was scheduled to be held in February 2009.  
The Veteran failed to appear.  In a Report of Contact, the 
Veteran's spouse indicated that the Veteran was out of town 
and that an examination should be scheduled after June 1, 
2009.  The RO, in compliance with the request, scheduled 
another examination for June 25, 2009.  Again, the Veteran 
failed to appear.  While the record shows that the Veteran 
has attempted to reschedule the examination once again, the 
Board notes that the Veteran's request was received several 
weeks after his failure to appear at the last scheduled 
examination and good cause for his failure to appear has not 
been shown.  The Veteran has not submitted any evidence 
showing hospitalization, or sickness, the death of an 
immediate family member, or any other similar cause.  
Therefore, the Board will adjudicate the claim based on the 
evidence of record.  38 C.F.R. § 3.655.  

The Veteran asserts that he is entitled to service connection 
for left foot plantar fasciitis.  However, the record does 
not present a clear picture of a disability whose etiology is 
service related.  

A review of the Veteran's service treatment records shows 
that on enlistment examination in April 2000 a report of 
asymptomatic pes planus was noted.  August 2000 treatment 
records show that the Veteran complained of left foot pain, 
due to twisting his foot.  The examiner noted pain over the 
plantar fascia and made an assessment of plantar fasciitis.  
In September 2000 the Veteran had calluses shaved.  October 
2000 records document pain in the Veteran's right foot when 
running and jumping and also noted that the Veteran broke two 
toes.  December 2003 treatment records reveal that the 
Veteran's great toe was discolored and brittle and mild pes 
planus was noted.  An April 2004 medical evaluation 
proceeding showed that the Veteran had mild asthma and 
congenital spinal canal stenosis, but did not list any 
problems with the Veteran's feet.  

June 2005 treatment records show that the Veteran had tinea 
pedis and thickening of the nails on the great toes.  No 
mention of plantar fasciitis was noted.  

In February 2007, the Veteran received a VA examination and 
the examiner diagnosed pes planus.  The examiner added that 
the Veteran's left foot had no hallux valgus, no deformity or 
inward rotation.  He noted slight tenderness on the plantar.  
The examiner concluded that the Veteran had pes planus, which 
he related to the Veteran's service, but made no mention of 
plantar fasciitis.  An addendum was added in February 2007 
showing that the Veteran's left foot was correctly diagnosed 
as suffering from pes planus, not plantar fasciitis.  

The Veteran received an independent medical opinion in May 
2007.  The examiner noted that the Veteran twisted his foot 
in service, and a notation of mild plantar fasciitis was 
noted in service.  The examiner concluded that he was unable 
to make a specific conclusion that plantar fasciitis is the 
same symptom that the Veteran had in service.  The examiner 
added that the radiographic evidence of February 2007, was 
unremarkable for plantar fasciitis.  The examiner stated that 
the Veteran's condition appears less likely a consequence of 
service.  

The most recent medical records on file dated in September 
2008, show that the Veteran was assessed as having plantar 
fasciitis and a note was included to scan the Veteran for 
orthotics.  

Two buddy statements were also included in the Veteran's 
file.  The statements avowed that the Veteran had problems 
with his feet and as a result could not run or jump in 
service.  

In this case, the Board acknowledges that an assessment of 
plantar fasciitis was made in August 2000; however, no 
notations were made regarding plantar fasciitis thereafter to 
include on the Veteran's separation examination.  The 
competent and credible evidence fails to show that the 
Veteran's in-service episode resulted in chronic disability.  
Further, there is no evidence or notation of a complaint 
regarding plantar fasciitis until years after service 
separation.  In fact, the Veteran was provided with a VA 
examination and a medical opinion and neither examiner found 
plantar fasciitis.  Rather, the February 2007 examiner 
administered x-rays and found no evidence of plantar 
fasciitis.  The first evidence of plantar fasciitis post 
service is in 2008.  Evidence of a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the Veteran's health and medical treatment during 
and after military service.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Additionally, in 2008 no reference to 
service was made.

The Board has carefully considered the Veteran's statements 
of experiencing continuity of symptoms since service and has 
taken his buddy statements into consideration.  However, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  The Veteran and his peers are 
competent to testify about observable symptoms such as foot 
pain.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 
Vet. App. 303 (2007).  However, as lay people without the 
appropriate medical training and expertise, they simply are 
not competent to provide a probative opinion on a medical 
matter, to include the diagnosis of a specific disability or 
the origins of a specific disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), (citing Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992)); see also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
The Board also notes that the objective evidence of record is 
inconsistent with the Veteran's and his buddy's lay 
statements.  As such, the Board rejects those appellate 
assertions and finds that they are of little probative value.  
As detailed above, separation from service examination was 
normal; from 1995 through 2007 plantar fasciitis was not 
noted; and even when plantar fasciitis was noted in 2008, no 
competent and credible reference to service was made. 

The Board is also cognizant of the Veteran's assertions which 
attribute his plantar fasciitis to his service-connected 
disabilities.  However, there is no competent and credible 
medical evidence of record to substantiate this.  In fact, 
the 2009 VA examinations were scheduled to obtain such 
evidence.  As previously discussed the Veteran failed to 
appear for such examinations and his statements alone are 
insufficient to create the requisite nexus.  No additional 
consideration in this regard is needed.

The Board has considered the applicability of "benefit of 
the doubt" doctrine; however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  Rather, in this case, the preponderance of the 
evidence weighs against the claim.  Thus, the Veteran's claim 
of entitlement to service connection for left foot plantar 
fasciitis is denied.  

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in June 2004, prior to the 
initial adjudication of the claim.  Additionally, the Veteran 
was provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability in a March 2006 letter.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Notwithstanding the 
belated Dingess notice, the Veteran is not prejudiced, as he 
had a meaningful opportunity to participate effectively in 
the readjudication of his claim.  Furthermore, the Board 
finds that because a preponderance of the evidence is against 
the claim, any question as to the appropriate disability 
rating or effective date to be assigned is rendered moot.  
The Veteran has not been prejudiced in this regard.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records and VA treatment records.  The Veteran was 
afforded a VA examination in February 2007 and a medical 
opinion in May 2007.  

The Board also notes that corresponding to VA's duty to 
assist the Veteran in obtaining information is a duty on the 
part of the Veteran to cooperate with VA in developing a 
claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(noting that "[t]he duty to assist is not always a one-way 
street").  VA's duty must be understood as a duty to assist 
the Veteran in developing his claim, rather than a duty on 
the part of VA to develop the entire claim with the Veteran 
performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 
568 (2008).  In this instance, the Veteran failed to attend 
the February and June 2009 examinations scheduled to aid in 
the development of his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim and the evidence of 
record provides sufficient information to adequately evaluate 
the claim.  Therefore, no further assistance to the Veteran 
with the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).





ORDER

Entitlement to service connection for left foot plantar 
fasciitis is denied.



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


